’Tho judgment of the court was pronounced by
Enm, J.
Eighteen slaves woro soizod by tho sheriff of West Feliciana, under an order of seizure and sale obtained by A. Ledoux Sf Co., the execution .of which was suspended by an injunction for noarly four years. The sheriff took a rule on tho plaintiffs in that proceeding, to show cause why. they should not pay him S2,947 50, costs which he alleges have accrued in favor of himself and of his predecessor in office, for the safo-keeping of tho slaves while under seizure, being at the rate of twelve-aad-a-half cents per day for each slave. A judgment was rendered in favor of the plaintiff iu tile rule, and A. Ledoux 8f Co. have appealed.
The slaves appear to have been fcrou.ght temporarily into the parish of West Feliciana, where they were seized, and, immediately after the seizure was -effected, one of the defendants in execution was permitted to return them to his plantation, in an adjoining parish, where they have ever since remained under his caro. No keeper was appointed for their preservation, and neither the plaintiff nor his predecessor appear to have had the possession or custody of the slaves at any time, from the moment of the seizure to the date of the trial. The officers appear to have been subjected to neither trouble nor expense of any kind for .their safo-keeping, and exercised no supervision over them, the slaves having been removed to a different parish.
Tho testimony in the record shows what the services for keeping the slaves would have been worth, if the sheriff had taken them into actual custody, or appointed a keeper, neither of which was done. This case differs from that of Découx v. The Bank of Louisiana, recently decided, in which compensation was allowed to a sheriff for services actually performed in keeping slaves under seizure, under the act of 1845, ante p. . Soo Découx v. The Bank of Louisiana, 2 An. 157. The plaintiff has not, in our opinion, presented a case which entitles him to compensation.
The judgment of the District Court is therefore reversed, and a judgment rendered in favor of the defendants in the rule; the plaintiff paying .the costs of both courts.